DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 11/02/2020 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 112(a) rejection of claims 20-36 have been withdrawn; (2) the 35 U.S.C. 103 rejection of claims 20-22, 25, 26, and 29-36 over Niceron, Didzbalis, Lugay, and Sunvold has been withdrawn; (3) the 35 U.S.C. 103 rejection of claims 23 and 27 over Niceron, Didzbalis, Lugay, Sunvold, Shao, and Josephson has been withdrawn; (4) the 35 U.S.C. 103 rejection of claim 24 over Niceron, Didzbalis, Lugay, Sunvold, and Franklin has been withdrawn; and (5) the 35 U.S.C. 103 rejection of claim 28 over Niceron, Didzbalis, Lugay, Sunvold, and Sokhey has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				20-36
Withdrawn claims: 				None
Previously cancelled claims: 		1-19
Newly cancelled claims:			20-36
Amended claims: 				None
New claims: 					37-56
Claims currently under consideration:	37-56
Currently rejected claims:			37-56
Allowed claims:				None

Claim Rejections - 35 USC § 103
Claims 37-41 and 43-55 are rejected under 35 U.S.C. 103 as being unpatentable over Niceron (WO 2013/007639; previously cited by Examiner).
Regarding claim 37, Niceron teaches a pet food composition (corresponding to dry pet food) comprising a core (corresponding to dried particles or pieces) (page 18, lines 21-24); and an external coating (page 19, lines 13-19), wherein the external coating comprises: (a) fat-based layer disposed on the core (page 19, lines 13-15); and (b) a covering layer (corresponding to palatability-enhancing compositions as a dry powder for dusting) disposed on the fat-based layer wherein the pet food compositions has a total water content of less than about 15% (page 18, lines 21-23).  Niceron teaches that the fat can be mixed with a palatability-enhancing composition and applied to the kibble concurrently or that a dry palatability-enhancing composition can be dusted on top of the fat-based layer (page 19, lines 17-19); therefore, it is within the ambit of a skilled practitioner to determine the mixing and application of dry and liquid palatability-enhancing ingredients in multiple coatings.  Niceron discloses that palatability-enhancing ingredients can be mixed with the fat-based layer (page 19, lines 19-21) and that proteinaceous matter (corresponding to amino acids) (page 14, lines 3-4) are required in the composition (Abstract) in an amount of about 5-50% by weight (page 14, lines 3-4 ), which overlaps the claimed content of proteinaceous matter.  Since fat alone can be sprayed directly onto the core (page 19, lines 13-15), the fat-based layer does not require water meaning the water content would be 0%, which falls within the claimed range.  Since the proteinaceous matter comprises 5-50% of the fat-based layer, then the fat comprises 50-95% of the fat-based layer, which falls within the claimed range.  Niceron also teaches that a dusting of a palatability-enhancing composition may be applied to the fat-based layer (page 19, lines 17-19) which can include yeast extract (page 10, lines 7-9) and pyrophosphates (page 15, lines 9-10 and lines 14-19) in which the ingredients are 
Regarding claim 38, Niceron teaches the inventions as disclosed above in claim 37, including a phosphate content range of 0.0002-1.5% in the overall pet food composition, which overlaps the claimed range. 
Regarding claims 39 and 40, Niceron teaches the invention as disclosed above in claim 37, including the pyrophosphates comprising tetrasodium pyrophosphate, trisodium pyrophosphate, disodium pyrophosphate, tetrapotassium pyrophosphate, tripotassium 
Regarding claim 41, Niceron teaches the invention as disclosed above in claim 37, including yeast extract (page 10, lines 7-9) in an amount of 0.01-99% by weight of the covering layer (page 16, lines 7-9) and the concentration of phosphate salts to be 0.01-55% by weight of the covering layer (page 15, lines 22-23), which overlaps the claimed ratio range, rendering it obvious.
Regarding claim 43, Niceron teaches the invention as disclosed above in claim 37, including a phosphate content range of 0.0002-1.5% in the overall pet food composition and a yeast extract content range of 0.0002-1.98% in the overall pet food composition, which overlap the claimed ranges, rendering them obvious.
Regarding claim 44, Niceron teaches the invention as disclosed above in claim 37, including the palatability-enhancing composition in the covering layer comprising hydrolyzed protein (corresponding to digests) (page 9, lines 4-5; page 10, lines 25-27) in the amount of 0.5-80% by weight of the covering layer (page 15, line 31-page 16, line 1), which overlaps the claimed range, rendering it obvious.
 Regarding claim 45, Niceron teaches a pet food composition (corresponding to dry pet food) comprising a core (corresponding to dried particles or pieces) (page 18, lines 21-24); and an external coating (page 19, lines 13-19), wherein the external coating comprises: (a) fat-based layer disposed on the core (page 19, lines 13-15); and (b) a covering layer (corresponding to palatability-enhancing compositions as a dry powder for dusting) disposed on the fat-based layer wherein the pet food compositions has a total water content of less than about 15% (page 18, lines 21-23).  Niceron teaches that the fat 
Regarding claim 46, Niceron teaches the inventions as disclosed above in claim 45, including a phosphate content range of 0.00015-1.125% in the overall pet food composition, which overlaps the claimed range. 
Regarding claims 47 and 48, Niceron teaches the invention as disclosed above in claim 45, including the pyrophosphates comprising tetrasodium pyrophosphate, trisodium pyrophosphate, disodium pyrophosphate, tetrapotassium pyrophosphate, tripotassium 
Regarding claim 49, Niceron teaches the invention as disclosed above in claim 45, including yeast extract (page 10, lines 7-9) in an amount of 0.01-99% by weight of the covering layer (page 16, lines 7-9) and the concentration of phosphate salts to be 0.01-55% by weight of the covering layer (page 15, lines 22-23), which overlaps the claimed ratio range, rendering it obvious.
Regarding claim 50, Niceron teaches a pet food composition (corresponding to dry pet food) comprising a core (corresponding to dried particles or pieces) (page 18, lines 21-24); and an external coating (page 19, lines 13-19), wherein the external coating comprises: (a) fat-based layer disposed on the core (page 19, lines 13-15); and (b) a covering layer (corresponding to palatability-enhancing compositions as a dry powder for dusting) disposed on the fat-based layer wherein the pet food compositions has a total water content of less than about 15% (page 18, lines 21-23).  Niceron teaches that the fat can be mixed with a palatability-enhancing composition and applied to the kibble concurrently or that a dry palatability-enhancing composition can be dusted on top of the fat-based layer (page 19, lines 17-19); therefore, it is within the ambit of a skilled practitioner to determine the mixing and application of dry and liquid palatability-enhancing ingredients in multiple coatings.  Niceron discloses that palatability-enhancing ingredients can be mixed with the fat-based layer (page 19, lines 19-21) and that proteinaceous matter (corresponding to amino acids) (page 14, lines 3-4) are required in the composition (Abstract) in an amount of about 5-50% by weight (page 14, lines 3-4 ), which overlaps the claimed content of proteinaceous matter.  Since fat alone can be 
Regarding claim 51, Niceron teaches the inventions as disclosed above in claim 50, including a phosphate content range of 0.0002-1.5% in the overall pet food composition, which overlaps the claimed range. 
Regarding claims 52 and 53, Niceron teaches the invention as disclosed above in claim 50, including the pyrophosphates comprising tetrasodium pyrophosphate, trisodium pyrophosphate, disodium pyrophosphate, tetrapotassium pyrophosphate, tripotassium pyrophosphate, dipotassium pyrophosphate, or a combination thereof (page 15, lines 14-19). 
Regarding claim 54, Niceron teaches the invention as disclosed above in claim 50,  including a phosphate content range of 0.0002-1.5% in the overall pet food composition and a yeast extract content range of 0.0002-1.98% in the overall pet food composition, which overlap the claimed ranges, rendering them obvious.
Regarding claim 55, Niceron teaches the invention as disclosed above in claim 50, including a yeast extract content range of 0.0002-1.98% in the overall pet food composition, which overlaps the claimed range, rendering it obvious.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Niceron (US 2014/0227386; previously cited by Examiner) as applied to claim 37 above, in view of Josephson (US 2011/0159149; previously cited by Examiner).
Regarding claim 42, Niceron teaches the invention as disclosed above in claim 37, including the covering layer comprises dust of yeast and pyrophosphates in the amounts of 0.01-99% (page 16, lines 7-9) and 0.01-99% (page 15, lines 22-23) by weight of the 
However, Josephson teaches a pet food composition comprising a palatability-enhancing composition such as dried yeast, yeast extracts, and pyrophosphate ([0018]) that is a powder ([0021]) applied to the surface of pet food ([0022]) wherein the powder has a particle size of 125-841 µm (corresponding to 20-120 mesh) ([0021]), which falls within the claimed size range.
It would have been obvious for a person of ordinary skill in the art to have modified the pet food composition of Niceron to include yeast and pyrophosphates in a particulate size of 125-841 µm as taught by Josephson.  Since Niceron discloses that the palatability-enhancing composition can be dried to form a homogenous powder (page 18, lines 1-3) and that the palatability-enhancing composition comprises pyrophosphate and yeast, but does not specify a target size for homogeneity, a skilled practitioner would be motivated to consult an additional reference such as Josephson in order to determine a suitable particulate size for the powdered pyrophosphate and yeast in the coating of a coated kibble.  Since the pyrophosphate and yeast comprise an amount up to 100% of the coating layer, the limitation that at least 80% of the covering layer lies within the claimed range is rendered obvious.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Niceron (US 2014/0227386; previously cited by Examiner) as applied to claim 50 above, in view of Franklin (US 2011/0256268).
Regarding claim 56, Niceron teaches the invention as disclosed above in claim 50, including Niceron teaching the covering layer to comprise dust of yeast (page 16, lines 7-9)  in the form of a yeast extract (page 10, lines 7-9) dried to a powder (page 18, lines 1-2), but does not teach the dry yeast extract to be agglomerated and have a mass weighted average particle size in the range of about 50-1,000 µm.
However, Franklin teaches using yeast biomass (Abstract) for food preparation and animal nutrition ([0002]) wherein the yeast biomass comprises completely lysed cells in the form of a powder ([0036]) agglomerated into particles having sizes less than about 1,000 µm ([0198]).  Franklin also discloses that yeast products such as extracts have been used to deliver protein in foods and that their consumption has been known since the early twentieth century ([0005]).  These disclosures at least suggest that the disclosed yeast biomass comprising completely lysed cells is a yeast extract and that the size of the agglomerated yeast extract is less than 1,000 µm.  Since the disclosed size range overlaps the claimed size range, it at least renders obvious a mass weighted average particle size within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the pet food composition of Niceron to include agglomerated dry yeast extract with a mass weighted average particle size less than 1,000 µm as taught by Franklin.  Since Niceron discloses that the palatability-enhancing composition of the pet food can be dried to form a homogenous powder (page 18, lines 1-3) and that the palatability-enhancing composition comprises dried yeast extract to provide protein (page 10, lines 7), but does not specify a form of yeast extract, a skilled practitioner would be motivated to consult an additional reference such as Franklin in order to determine a suitable average particle size 

Response to Arguments
Claim Rejection – 35 U.S.C. §112(a) of claims 20-36:  Applicant canceled claims 20-36 and therefore, the rejection of the claims is moot.

Claim Rejection – 35 U.S.C. §103 of claims 20-22, 25, 26, and 29-36 over Niceron, Didzbalis, Lugay, and Sunvold; 35 U.S.C. §103 of claims 23, 24, 27, and 28 over Niceron, Didzbalis, Lugay, Sunvold, Shao, Josephson, Franklin, and Sokhey:  Applicant canceled claims 20-36 and therefore, the rejection of the claims is moot.
Applicant canceled claims 20-36; therefore, the rejection of these claims are moot (Applicant’s Remarks, page 8, paragraph 2).  Applicant submitted new claims 37-56 (Applicant’s Remarks, page 8, paragraph 3).  Applicant argued that the Niceron reference fails to disclose a pet food composition with a palatability-enhancing coating including yeast extract and, as such, cannot disclose a palatability-enhancing coating comprising dry yeast extract and edible phosphate salts; consisting essentially of dry yeast extract and edible phosphate salts; or comprising 2-90 by weight dry yeast extract and 0.2-30% by weight of phosphate salts as now claimed; Niceron also cannot teach a concentration of phosphate salts less than 0.4% by weight of the pet food composition (Applicant’s Remarks, page 8, paragraph 4).  Applicant argued that Niceron focuses on a palatability-
However, Examiner shows that Niceron does teach a pet food composition with a palatability-enhancing coating including yeast extract (page 10, lines 7-9) that can be dried to a powder (page 18, lines 1-2) and therefore, teaches the required inclusion of dried yeast extracts of the independent claims.  Niceron also teaches the core and coating content ranges of the pet food composition, which results in a yeast extract content and Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).    
Applicant then stated that the Lugay reference does not discuss preparing a dry pet food composition with a palatability-enhancing coating outside of its disclosed artificial liver product and is silent with respect to including yeast extracts and edible phosphate salts in a coating (Applicant’s Remarks, page 10, paragraph 3).  Applicant argued that a practitioner would not be motivated to consult Lugay due to the reference suggesting that 
However, in the new grounds of rejection, the Lugay reference no longer serves as prior art as the Examiner shows that Niceron does teach a coating that includes yeast extract ([0059]; [0108]).  Therefore, Applicant’s argument regarding the Lugay reference is moot.
Applicant then stated that the Didzbalis and Sunvold references fail to cure the deficiencies of Niceron as Didzbalis is silent with respect to yeast extract and edible phosphates in palatability-enhancing coatings and Sunvold is silent with respect to yeast extract and a concentration of edible phosphate salts (Applicant’s Remarks, page 11, paragraph 3).
However, in the new grounds of rejection, the Didzbalis and Sunvold references no longer serve as prior art as the Examiner shows that Niceron does teach a coating that includes yeast extract and edible phosphate salts in the claimed concentrations in the coating and the pet food composition.  Therefore, Applicant’s argument regarding the Didzbalis and Sunvold references is moot.
Applicant then stated that the Shao, Josephson, Franklin, and Sokhey references do not disclose the inclusion of yeast extracts and at least one edible phosphate salt in the external coating of a pet food composition in the amounts as claimed (Applicant’s Remarks, page 11, paragraph 4).  Applicant argued that Shao discloses pyrophosphate salt content based on the pet food composition that should be adjust to according to certain factors; Franklin only discloses a specific yeast biomass; and that Sokhey is solely used to allegedly disclose the claimed fat-based layer including certain amounts of fat, 
However, in the new grounds of rejection, the Shao and Sokhey references no longer serve as prior art as the Examiner shows that Niceron does teach a coating that includes yeast extract and edible phosphate salts in the claimed concentrations in the coating and the pet food composition.  Therefore, Applicant’s argument regarding the Shao and Sokhey references is moot.  The Josephson reference is used merely to teach the size of the particles in the powder used for the covering layer as Niceron teaches that the fat-based layer can be covered by a dusting layer consisting of powder and discloses the inclusion and concentrations of yeast extract and pyrophosphate in a palatability-enhancing coating which overlap the claimed amounts, rendering them obvious.  The Franklin reference is used merely to teach the average particle size of agglomerated yeast extract in animal food since Niceron already discloses the use of pyrophosphates in pet food.  Furthermore, the claimed concentrations of yeast extract and edible phosphates allow for the pet food composition to include reduced amounts of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791